Donohue, J.
This matter came before the Court for hearing on August 13, 1999. The plaintiff filed and argued a Motion to Confirm the Arbitrator’s Finding of December 21, 1998. The defendants opposed this motion on the grounds that the plaintiff sought an assessment of prejudgment interest and costs on the amount of the Arbitrator’s Findings.
The defendants assert that G.L.c. 235, §8 and G.L.c. 231, §6B, read together, evidence the legislative intent to add prejudgment interest in any action where money damages are awarded. The courts have established, however, that “(i]n the absence of an explicit agreement to the contrary, pre-award damage claims, including interest, to have been submitted to arbitration.” Reilly v. Metropolitan Prop. & Liab. Ins. Co., 412 Mass. 1006, 1007 (1992) (quoting Sansone v. Metro*483politan Prop. & Liab. Ins. Co., 30 Mass.App.Ct. 660, 662-63 (1991)). Moreover, the Supreme Judicial Court specifically has held that G.L.c. 235, §8, the section addressing interest on judgments, does not apply to arbitrators’ awards. See Glenn Acres, Inc. v. Cliffwood Corp., 353 Mass. 150, 156 (1967).
For the foregoing reasons, it is hereby ORDERED that the defendants’ motion to confirm the arbitrator’s finding with regard to the application of interest and costs on the amount awarded by the arbitrator is DENIED.